Exhibit 99.1 Condensed Consolidated Interim Financial Statements of Almaden Minerals Ltd. Quarter Ended June 30, 2013 (Unaudited) NOTICE OF NO AUDITOR REVIEW OF CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS The accompanying unaudited condensed consolidated interim financial statements of Almaden Minerals Ltd. for the three and six months ended June 30, 2013 and 2012 have been prepared by the management of the Company and approved by the Company’s Audit Committee and the Company’s Board of Directors. Under National Instrument 51-102, Part 4, subsection 4.3 (3) (a), if an auditor has not performed a review of the condensed consolidated interim financial statements, they must be accompanied by a notice indicating that an auditor has not reviewed the financial statements. The accompanying unaudited condensed consolidated interim financial statements of the Company have been prepared by and are the responsibility of the Company’s management. The Company’s independent auditor has not performed a review of these financial statements in accordance with standards established by the Canadian Institute of Chartered Accountants for a review of the condensed consolidated interim financial statements by an entity’s auditor. Almaden Minerals Ltd. Condensed consolidated interim statements of financial position (Unaudited - Expressed in Canadian dollars) June 30, December 31, $ $ ASSETS Current assets Cash and cash equivalents (Note 16) Accounts receivable and prepaid expenses (Note 4) Marketable securities (Note 5) Inventory (Note 6) Assets classified as held for sale (Note 7) - Non-current assets Investment in associate (Note 8) Exploration and evaluation assets deposit (Note 11(f)(vi)) Reclamation deposit Contingent shares receivable (Note 9) Property, plant and equipment (Note 10) Exploration and evaluation assets (Note 11) TOTAL ASSETS LIABILITIES Current liabilities Trade and other payables EQUITY Share capital (Note 12) Shares to be issued (Note 12) - Reserves (Note 12) Deficit ) ) TOTAL EQUITY AND LIABILITIES Commitments (Note 17) These consolidated financial statements are authorized for issue by the Board of Directors on August 7, 2013. They are signed on the Company's behalf by: /s/Duane Poliquin /s/Joseph H. Montgomery Director Director Almaden Minerals Ltd. Condensed consolidated interim statements of comprehensive loss (Unaudited - Expressed in Canadian dollars) Three months ended June 30, Six months ended June 30, $ Revenue Interest income Other income Expenses Impairment of exploration and evaluation assets General and administrative expenses (Schedule 1) Income on exploration and evaluation assets - - ) ) General exploration expenses Share-based payments Operating loss ) Other income (loss) (Loss) gain on investment in associate (Note 8) Loss on fair-value of contingent share receivable (Note 9) Gain (loss) on sale of marketable securities ) Gain on sale of property, plant and equipment - - - Foreign exchange gain (loss) ) Net loss for the period ) Other comprehensive loss Net change in fair value ofavailable-for-sale financial assets, net of tax of nil ) Reclassification adjustment relating to available-for-sale financial assets disposed of in the period, net of tax of nil ) ) Other comprehensive loss for the period ) Total comprehensive lossfor the period ) Basic net loss per share (Note 15) Diluted net loss per share (Note 15) Almaden Minerals Ltd. Condensed consolidated interim statements of cash flows (Unaudited - Expressed in Canadian dollars) Three months ended June 30, Six months ended June 30, $ Operating activities Net lossfor the period ) Items not affecting cash (Gain) loss on equity investment ) Depreciation (Gain) loss on sale of marketable securities ) ) ) Loss on fair value of contingent sharereceivable Income on exploration and evaluation assets - - ) ) Impairment of exploration and evaluation assets Share-based payments (Gain) on sale of property, plant and equipment - - - ) Changes in non-cash working capital components Accounts receivable and prepaid expenses ) Accounts payable and accrued liabilities ) Net cashed used in operating activities ) Investing activities Reclamation deposit - - - Marketable securities - Net proceeds Property, plant and equipment Purchases - ) ) ) Net proceeds - - - Asset classified as held for sale ) - ) - Mineral properties Costs ) Net proceeds - - Net cash used in investing activities ) ) ) Financing activities Issuance of shares, net of share issue costs Shares to be issued - - Net cash from financing activities Net cash inflow (outflow) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period Supplemental cash and cash equivalents information - Note 16 Almaden Minerals Ltd. Condensed consolidated interim statements of changes in equity (Unaudited - Expressed in Canadian dollars) Share capital Shares to be issued Reserves Equity settled Available-for- Number of employee sale financial Total shares Amount Amount benefits Warrants assets reserves Deficit Total $ Balance, January 1, 2012 - Shares issued for cash on exercise of stock options - Fair value of share options allocated to shares issued on exercise - Share-based payments - Total comprehensive loss for the period - Balance, June 30, 2012 - Shares issued for cash on exercise of stock options - Fair value of share options allocated to shares issued on exercise - Share-based payments - Total comprehensive loss for the period - Balance, December 31, 2012 - Shares issued for cash on exercise of stock options - Fair value of share options allocated to shares issued on exercise - Shares issued pursuant to property acquisition agreement - Shares to be issued pursuant to private placement - Share-based payments - Total comprehensive loss for the period - Balance, June 30, 2013 Almaden Minerals Ltd. Notes to the consolidated interim financial statements For the six months ended June 30, 2013 (Unaudited – Expressed in Canadian dollars) 1. Nature of operations Almaden Minerals Ltd. (the “Company” or “Almaden”) was formed by amalgamation under the laws of the Province of British Columbia, Canada, and its principal business activity is the exploration and development of new mineral projects.The address of the Company’s registered office is Suite 1710 –1177 West Hastings Street, Vancouver, BC, Canada V6E 2L3. The Company is in the business of exploring and developing new mineral projects and has not determined whether these projects are economically recoverable mineral reserves.The recoverability of amounts shown for mineral properties is dependent upon the establishment of a sufficient quantity of economically recoverable reserves, the ability of the Company to obtain the necessary financing or participation of joint venture partners to complete development of the properties and upon future profitable production or proceeds from the disposition of exploration and evaluation assets. 2. Basis of preparation (a)Statement of Compliance with International Financial Reporting Standards These condensed consolidated interim financial statements, including comparatives, have been prepared in accordance and compliance with International AccountingStandards (“IAS”) 34 “Interim Financial Reporting” (“IAS 34”) using accounting policies consistent with the International Financial Reporting Standards (“IFRS”) issued by the International Accounting Standards Board (“IASB”) and interpretations of the International Financial Reporting Interpretations Committee (“IFRIC”). (b)Basis of preparation These condensed consolidated interim financial statements include the accounts of the Company and its subsidiaries. This interim financial report does not include all of the information required of a full annual financial report and is intended to provide users with an update in relation to events and transactions that are significant to an understanding of the changes in financial position and performance of the Company since the end of the last annual reporting period.It is therefore recommended that this financial report be read in conjunction with the annual audited financial statements of the Company for the year ended December 31, 2012. However, this interim financial report provides selected significant disclosures that are required in the annual audited consolidated financial statements under IFRS. Certain amounts in prior periods have been reclassified to conform to the current period presentation. These condensed consolidated interim financial statements follow the same accounting policies and methods of application as the annual audited consolidated financial statements for the year ended December 31, 2012, with the exception of the following new accounting standards and amendments which the Company adopted and are effective for the Company's interim and annual consolidated financial statements commencing January 1, 2013. · IAS 1 Presentation of Financial Statements (“IAS 1”) · IAS 27 Separate Financial Statements (“IAS 27”) · IAS 28 Investments in Associates and Joint Ventures (“IAS 28”) · IFRS 7 Financial Instruments: Disclosures (“IFRS 7”) · IFRS 10 Unaudited interim condensed consolidated financial statements (“IFRS 10”) 7 Almaden Minerals Ltd. Notes to the consolidated interim financial statements For the six months ended June 30, 2013 (Unaudited – Expressed in Canadian dollars) 2.
